DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 16 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,195,160 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) filed 04/17/2020, 08/20/2020 and 04/16/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 16 April 2021. 
Claims 1-2 and 18-19 are cancelled.
Claims 3, 8-9, 17, 20, 23, 25, 27 and 29 have been amended.
Claim 30-34 have been added.
Claims 3-17 and 20-34 are presented for examination herein.

Objections and Rejections Withdrawn
The objection of claim 25 for containing minor informalities is withdrawn in view of the amendment of claim 25.
The rejection of claims 17-18 under U.S.C. 112(b), as being indefinite, is withdrawn in view of the amendment of claim 17 and the cancellation of claim 18.  
The rejection of claims 3-10, 13-19, 21, 22, 24 and 26 under 35 U.S.C. 103(a) as being unpatentable over ROY (US 2013/0273172 A1) in view of ZHANG (“The preparation of 3,5-dihydroxy-4-isopropylstilbene nanoemulsion and in vitro release”, International Journal of Nanomedicine, 2011:6, 649-657; cited in PTO-892 mailed 06/14/2019), is withdrawn in view of the amendment of claim 3.
The rejection of claim 11 under 35 U.S.C. 103(a) as being unpatentable over Roy in view of Zhang as applied to claims 3-10, 13-19, 21, 24 and 26 above, and further in view of CHEN (US 2002/0032171 A1), is withdrawn in view of the amendment of claim 3.
withdrawn in view of the amendment of claims 3 and 29.
The rejection of claims 20, 23 and 25 under 35 U.S.C. 103(a) as being unpatentable over Roy in view of Zhang as applied to claims 3-10, 13-19, 21, 24 and 26 above, and further in view of HARDAS (US 2014/0213564 A1), is withdrawn in view of the amendment of claim 3.
The rejection of claims 27 and 28 under 35 U.S.C. 103(a) as being unpatentable over Roy in view of Zhang as applied to claims 3-10, 13-19, 21, 24 and 26 above, and further in view of SEGURA-ORSONI (US 2007/0264344 A1), is withdrawn in view of the amendment of claim 3.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-10, 13-14, 21-24, 26-27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO (CN 101822638 A, cited in IDS filed 11/27/2019) in view of BAKER (US 2009/0269380 A1), FOGUET ROCA (US 2009/0324727 A1, cited in IDS filed 07/03/2019) and L’ALLORET (US 2003/0035182 A1) as evidenced by the instant specification.
Zhao is primarily directed towards formulations of 3,5-dihydroxy-4-isopropyl-stilbene or 3,5-dimethoxy-4'-hydroxy nanoemulsion and method of preparation thereof (see entire English translation of the foreign patent publication).
Regarding claims 3, 14 and 34, Zhao discloses there are cream formulation of 3,5-dihydroxy-4-isopropyl-stilbene for treating psoriasis (first page, second paragraph of the English translation).  Zhao discloses that 3,5-dihydroxy-4-isopropyl-stilbene is easily oxidized in air and it has low water solubility which affects its use (first page, third paragraph of the English translation).  Zhao discloses that nanoemulsion including and aqueous phase and an oil phase that is transparent or translucent (e.g. homogeneous) and is stable (first page, fourth paragraph of the English translation).  Zhao discloses an o/w nanoemulsion that is uniform transparent or translucent, has droplets diameter of 10~100 nm, and is stable (second page, fourth paragraph of the English translation).  Zhao discloses that the nanoemulsion contains the drug, a co-emulsifier, an emulsifier, an oil phase and water (second page, first and second paragraph).  Zhao discloses that the co-emulsifier includes ethanol and propylene glycol (e.g. co-solvent) (first page, last paragraph).  As evidenced by the instant specification, co-solvents include ethanol and propylene glycol (paragraph [0116] of the instant specification).  Zhao discloses that the nanoemulsion can be diluted with an infinite amount of water (second page, ninth paragraph). 
Zhao does not teach that the composition contains the oil in an amount of about 5% to about 45% by weight based on the total weight of the composition, contains the water in an amount of about 25% to about 85% by weight based on the total weight of the composition, contains the surfactant (e.g. surfactant and co-surfactant) in an amount of about 1% to about 20% by weight based on the total weight of the composition, contains an antioxidant, the average droplet size of the oil phase is from 0.1 micron to about 5 microns, is a cream, and has a pH of about 4 to about 7.  
Regarding claim 13, the 3,5-dihydroxy-4-isopropyl-stilbene is necessarily is dissolved in the oil phase to be dispersed in water since it is in substantially the same composition as instantly claimed, e.g. an oil-in water emulsion comprising the substantially the same ingredients of an aqueous phase, an oil phase, a surfactant, a co-surfactant including ethanol (e.g. co-solvent).
The deficiencies are made up for by the teachings of Baker, Foguet Roca and L’Alloret.
Baker is primarily directed towards an antifungal nanoemulsion (abstract).
Regarding claims 3-4 and 34, Baker teaches nanoemulsion for treating including fungal that comprises droplets having an average diameter of less than about 1000 nm (e.g. less than 1 micron), and the nanoemulsion comprise an aqueous phase, at least one oil, at least one surfactant and at least one organic solvent (paragraphs [0045-0046]).  The droplet size of less than about 1000 nm (e.g. less than 1 micron) overlaps the range of “from about 0.1 micron to about 5 microns” (e.g. claim 3), “about 0.1 micron to about 0.75 micron” (e.g. claims 4).  Thus, the claimed droplet sizes are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Baker discloses that droplets have a suitable size can permeate skin, but can be excluded by tight junctions between epithelial cells and thus do not disrupt tissue matrices or enter blood vessels, which minimizes skin irritation and systemic absorption (paragraph [0112]).  Baker teaches a nanoemulsion comprising an aqueous phase, about 1% to about 80% oil and about 0.001% to about 10% of surfactant (paragraph [0125]).  The amount of about 1% to about 80% of oil overlaps  the amount of “about 5% to about 45%” and the amount of about 0.001% to about 10% of surfactant overlaps the amount of “about 1% to about 20%”.  Thus, the claimed amounts of oil and surfactant are rendered prima facie obvious.  See also MPEP 2144.05 (quoted supra).  Baker teaches nanoemulsions which include water amounts of including 61.70%, 80.85% and 77.03% (TABLE 1).  Baker teaches nanoemulsions which are stable for 6 months, is homogeneous, with an amount of water of 61.70% and 80.85%, and with a pH of 4-6 (TABLE 17 and paragraph [0277]).  Baker teaches that additional ingredients can be included including a preservative, pH adjuster and a chelating agent (paragraphs [0208]).  Baker teaches that suitable preservative includes alpha-tocophernol, butylated hydroxyanisole and butylated hydroxytoluene (e.g. antioxidant) (paragraph [0209]).
Regarding claims 6 and 7, Baker teaches that the amount of the active agent is from about 0.1% up to about 99% (paragraph [0126]) which overlaps the amount of “about 0.5%” (e.g. claim 6) and “about 1%” (e.g. claim 7).    Thus, the claimed amounts of 3,5-dihydroxy-4-isopropyl-trans-stilbene (e.g. active) are rendered prima facie obvious.  See also MPEP 2144.05 (quoted supra).
Regarding claims 8-10, Baker teaches a nanoemulsion comprising an aqueous phase, about 1% to about 80% oil and about 0.001% to about 10% of surfactant (paragraph [0125]).  The amount of about 1% to about 80% of oil overlaps  the amount of “about 5% to about 25%” (e.g. claim 8) and “about 5% to about 15%” (e.g. claim 10), and the amount of about 0.001% to about 10% of surfactant overlaps the amount of “about 5% to about 10%” (e.g. claim 9) and “about 5% to about 15%” (e.g. claim 10).  Thus, the claimed amounts of oil and surfactant are rendered prima facie obvious.  See also MPEP 2144.05 (quoted supra).
Regarding claims 21 and 22, Baker teaches the pH adjuster includes lactic acid (paragraph [0210]).  Baker teaches a phosphate-buffered aqueous phase (paragraph [0176]).
Regarding claim 23, Baker teaches that the amount of the chelating agent is about 0.0005% to about 1.0% (paragraph [0211]).
Regarding claim 24, Baker teaches that chelating agents are including citric acid, gluconic acid and ethylenediamine (paragraph [0211]).
Regarding claim 26, Baker teaches that preservatives include benzyl alcohol, imidazolidinyl urea,  benzoic acid and sorbic acid (paragraph [0209]).
Regarding claim 27, Baker teaches that organic solvents including ethanol and propylene glycol (e.g. co-solvent) (paragraph [0179]).  Baker teaches that the amount of the organic solvent (e.g. co-solvent) is about 0.1% to about 50% (paragraph [0125]).
Foguet Roca is primarily directed towards a nanoemulsion (abstract).
Regarding claim 3, Foguet Roca teaches a nanoemulsion (paragraph [0006]).  Foguet Roca teaches that the nanoemulsion comprises the aqueous component in an amount of from 50% by weight to 98% by weight.  Foguet Roca teaches that the amount of water leads to a nanoemulsion which is tolerable to the skin and does not result in a sticky feel during application to the skin (paragraph [0010]).
L’Alloret is primarily directed towards an oil-in-water nanoemulsion (abstract).
Regarding claim 3, L’Alloret teaches that nanoemulsions are made into creams by including increasing the fraction of the dispersed oily phase or including a gelling agent (paragraphs [0008-0009]). 
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (DHPS), an aqueous phase in an amount of 50% by weight to 98% by weight, an oil phase in an amount of about 1% to about 80%, a surfactant in an amount of about 0.001% to about 10%, a co-surfactant/organic solvent including ethanol (e.g. co-solvent) in an amount of about 0.1% to about 50%, a preservative including selected from including alpha-tocophernol (e.g. antioxidant), a pH adjusting agent, and a chelating agent in an amount of about 0.0005% to about 1.0%; wherein the nanoemulsion comprises droplets with average diameter of less than about 1000 nm; wherein the nanoemulsion is homogeneous; wherein the nanoemulsion is a cream; and wherein the nanoemulsion has a pH of 4-6.  The person of ordinary skill in the art would have been motivated to make those modifications to 1) obtain an oil-in-water nanoemulsion that has a desired tolerability for the skin by optimizing the amount of water in a range of 50% by weight to 98% by weight as taught by Foguet Roca; 2) obtain an oil-in-water nanoemulsion that is a cream which as taught by Zhao is a formulation form of compositions comprising 3,5-dihydroxy-4-isopropylstilbene, by including optimizing the amount of oil in the oil-in-water nanoemulsion as taught by L’Alloret and using a range of about 1% to about 80% which is an amount of oil that is suitable for an oil-in-water nanoemulsion as taught by Baker and including optimizing the amount of surfactant using an amount of about 0.001% to about 10% to obtain a dispersion of the oil in water to form the oil-in-water nanoemulsion; 2) obtain an oil-in-water with suitable added ingredients including a preservative including alpha-tocophernol (e.g. antioxidant), a pH adjuster and a chelating agent which are taught by Baker as suitable additional ingredients to including in an oil-in-water nanoemulsion; and  3) obtain an oil-in-water nanoemulsion that permeate skin and minimizes systemic absorption by optimizing the droplet size of less than about 1000 nm which is taught by Baker to be a suitable range for droplet size that permeate skin and minimizes systemic absorption.  The person of ordinary skill in the art would have reasonably expected success because Zhao discloses that nanoemulsion including and aqueous phase and an oil phase that is transparent or translucent (e.g. homogeneous) and is stable (first page, fourth paragraph of the English translation).  Zhao discloses an o/w nanoemulsion that is uniform transparent or translucent, has droplets diameter of 10~100 nm, and is stable (second page, fourth paragraph of the English translation).  Zhao discloses that the nanoemulsion contains the drug, a co-emulsifier, an emulsifier, an oil phase and water (second page, first and second paragraph).  Zhao discloses that the co-emulsifier includes ethanol and propylene glycol (e.g. co-solvent) (first page, last paragraph).  As evidenced by the instant specification, co-solvents include ethanol and propylene glycol (paragraph [0116] of the instant specification).  Baker teaches nanoemulsion for treating including fungal that comprises droplets having an average diameter of less than about 1000 nm (e.g. less than 1 micron), and the nanoemulsion comprise an aqueous phase, at least one oil, at least one surfactant and at least one organic solvent (paragraphs [0045-0046]).  Baker discloses that droplets have a suitable size can permeate skin, but can be excluded by tight junctions between epithelial cells and thus do not disrupt tissue matrices or enter blood vessels, which minimizes skin irritation and systemic absorption (paragraph [0112]).  Baker teaches a nanoemulsion comprising an aqueous phase, about 1% to about 80% oil and about 0.001% to about 10% of surfactant (paragraph [0125]).  Baker teaches nanoemulsions which are stable for 6 months, is homogeneous, with an amount of water of 61.70% and 80.85%, and with a pH of 4-6 (TABLE 17 and paragraph [0277]).  Baker teaches that additional ingredients can be included including a preservative, pH adjuster and a chelating agent (paragraphs [0208]).  Baker teaches that suitable preservative includes alpha-tocophernol, butylated hydroxyanisole and butylated hydroxytoluene (e.g. antioxidant) (paragraph [0209]).  Foguet Roca teaches that the nanoemulsion comprises the aqueous component in an amount of from 50% by weight to 98% by weight.  Foguet Roca teaches that the amount of water leads to a nanoemulsion which is tolerable to the skin and does not result in a sticky feel during application to the skin (paragraph [0010]).  L’Alloret teaches that nanoemulsions are made into creams by including increasing the fraction of the dispersed oily phase or including a gelling agent (paragraphs [0008-0009]).
Regarding claim 5, Baker teaches nanoemulsion for treating including fungal that comprises droplets having an average diameter of less than about 1000 nm (e.g. less than 1 micron) (paragraph [0045]).  Baker discloses that droplets have a suitable size can permeate skin, but can be excluded by tight junctions between epithelial cells and thus do not disrupt tissue matrices or enter blood vessels, which minimizes skin irritation and systemic absorption (paragraph [0112]).  The size of the droplets in an oil-in-water emulsion is an art-recognized result-effective variable, e.g., provides suitable size to permeate skin and minimizes systemic absorption, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal size droplets in the oil-in-water emulsion in order to obtain an oil-in-water emulsion that permeates the skin and has minimal systemic absorption.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.










Claims 11 and 15-16 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Baker, Foguet Roca and L’Alloert as applied to claims 3-10, 13-14, 21-24, 26-27 and 34 above, and further in view of VAN NEST (US 6,299,884 B1) and LOWEL (US 5,961,970).
Regarding claims 11, 15-16 and 30-33, the composition of claim 3 is described above in section 10.  
Zhao, Baker, Foguet Roca and L’Alloert do not specifically teach that the oil phase comprises medium chain triglycerides of a carbon length from six to twelve carbons. Zhao, Baker, Foguet Roca and L’Alloert do not specifically teach that the oil phase is substantially free of mineral oil or that the oil phase is substantially free of petrolatum.  The deficiencies are made up for by the teachings of Van Nest and Lowell.
Van Nest is primarily directed towards a composition in the form of an oil-in-water emulsion having oil droplets less than 1 micron (abstract).
Regarding claims 11, 15-16 and 30-33, Van Nest teaches oil-in-water emulsion having oil droplets substantially all of which are less than 1 micron (column 3, lines 18-19).  Van Nest teaches using oils that are not toxic to a subject.  Van Nest teaches that that mineral oil and petroleum are toxic (column 3, lines 42-48).
	Lowell is primarily directed towards an oil-in-water submicron emulsion (abstract).
	Regarding claims 11, 15-16 and 30-33, Lowell teaches submicron emulsion (column 4, lines 10-11).  Lowell teaches that the emulsion particle comprises a hydrophobic core that includes a metabolizable and non-toxic oil including MCT (medium chain triglycerides) oil (column 4, lines 26-29).  Lowell teaches that MCT oil is a triglyceride in which the carbohydrate chain has 8-12 carbons (column 5, lines 55-56).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (DHPS), an aqueous phase in an amount of 50% by weight to 98% by weight, an oil phase in an amount of about 1% to about 80%, a surfactant in an amount of about 0.001% to about 10%, a co-surfactant/organic solvent including ethanol (e.g. co-solvent) in an amount of about 0.1% to about 50%, a preservative including selected from including alpha-tocophernol (e.g. antioxidant), a pH adjusting agent, and a chelating agent in an amount of about 0.0005% to about 1.0%; wherein the nanoemulsion comprises droplets with average diameter of less than about 1000 nm; wherein the nanoemulsion is homogeneous; wherein the nanoemulsion is a cream; wherein the nanoemulsion has a pH of 4-6; and wherein the oil phase is MCT oil with a carbohydrate chain of 8-12 carbons.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain an oil-in-water nanoemulsion that is not toxic by using MCT oil with a carbohydrate chain of 8-12 carbons which is not toxic not use mineral oil or petroleum which are toxic.  The person of ordinary skill in the art would have reasonably expected success because Van Nest teaches oil-in-water emulsion having oil droplets substantially all of which are less than 1 micron (column 3, lines 18-19).  Van Nest teaches using oils that are not toxic to a subject.  Van Nest teaches that that mineral oil and petroleum are toxic (column 3, lines 42-48).  Lowell teaches submicron emulsion (column 4, lines 10-11).  Lowell teaches that the emulsion particle comprises a hydrophobic core that includes a metabolizable and non-toxic oil including MCT (medium chain triglycerides) oil (column 4, lines 26-29).  Lowell teaches that MCT oil is a triglyceride in which the carbohydrate chain has 8-12 carbons (column 5, lines 55-56).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Baker, Foguet Roca and L’Alloert as applied to claims 3-10, 13-14, 21-24, 26-27 and 34 above, and further in view of AROMAG (“Emulsifying Wax – how to use emulsifying wax”, electronic article obtained from URL https://www.aromagregory.com/emulsifying-wax-how-to-use-emulsifying-wax/ on 29 September 2021, February 9, 2011).
Regarding claim 12, the composition of claim 3 is described above in section 10.  Zhao discloses there are cream formulation of 3,5-dihydroxy-4-isopropyl-stilbene for treating psoriasis (first page, second paragraph of the English translation).  L’Alloret teaches that nanoemulsions are made into creams by including increasing the fraction of the dispersed oily phase or including a gelling agent (paragraphs [0008-0009]).
Zhao, Baker, Foguet Roca and L’Alloert do not specifically teach that the surfactant comprises at least one non-ionic emulsifying wax NF.  The deficiency is made up for by the teachings of AromaG.
AromaG is primarily directed towards use of emulsifying wax to make lotions and creams and to bind oils and water together (first page, first paragraph).  
Regarding claim 12, AromaG teaches that incorporating emulsifying wax into an oil and water mixture will create an emulsion and will also thicken the composition (first page, third paragraph). AromaG teaches that emulsifying wax includes Emulsfying Wax NF (e.g. non-ionic emulsifying wax NF) (first page, fifth paragraph). 
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (DHPS), an aqueous phase in an amount of 50% by weight to 98% by weight, an oil phase in an amount of about 1% to about 80%, a emulsifier (e.g. surfactant) in an amount of about 0.001% to about 10%, a co-surfactant/organic solvent including ethanol (e.g. co-solvent) in an amount of about 0.1% to about 50%, a preservative including selected from including alpha-tocophernol (e.g. antioxidant), a pH adjusting agent, and a chelating agent in an amount of about 0.0005% to about 1.0%; wherein the nanoemulsion comprises droplets with average diameter of less than about 1000 nm; wherein the nanoemulsion is homogeneous; wherein the nanoemulsion is a cream; wherein the nanoemulsion has a pH of 4-6; and wherein the  is emulsifier (e.g. surfactant) is Emulsifying Wax NF (e.g. non-ionic emulsifying wax NF).  The person of ordinary skill in the art would have been motivated to make those modifications to obtain an oil-in-water nanoemulsion that is a cream by including emulsifying wax including Emulsifying Wax NF (e.g. non-ionic emulsifying wax NF) to act as the emulsifier/surfactant to disperse oil in the water and also provide thickening of the nanoemulsion to produce a cream.  The person of ordinary skill in the art would have reasonably expected success because Zhao discloses there are cream formulation of 3,5-dihydroxy-4-isopropyl-stilbene for treating psoriasis (first page, second paragraph of the English translation).  L’Alloret teaches that nanoemulsions are made into creams by including increasing the fraction of the dispersed oily phase or including a gelling agent (paragraphs [0008-0009]).  AromaG teaches that incorporating emulsifying wax into an oil and water mixture will create an emulsion and will also thicken the composition (first page, third paragraph). AromaG teaches that emulsifying wax includes Emulsfying Wax NF (e.g. non-ionic emulsifying wax NF) (first page, fifth paragraph).

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Baker, Foguet Roca and L’Alloert as applied to claims 3-10, 13-14, 21-24, 26-27 and 34 above, and further in view of FARBER (US 2011/0165260 A1).
Regarding claims 17 and 25, the composition of claim 3 is described above in section 10. Baker teaches that suitable preservative includes alpha-tocophernol, butylated hydroxyanisole and butylated hydroxytoluene (e.g. antioxidant) (paragraph [0209]).  Baker teaches that preservatives include benzyl alcohol, imidazolidinyl urea,  paraben esters, benzoic acid and sorbic acid (paragraph [0209]).
Zhao, Baker, Foguet Roca and L’Alloert do not specifically teach that the amount of the antioxidant is 0.01% to 1% by weight, based on the total weight of the composition. Zhao, Baker, Foguet Roca and L’Alloert do not specifically teach that the amount of the preservative is 0.01% to 2% by weight, based on the total weight of the composition.  The deficiency is made up for by the teachings of Farber.
Farber is primarily directed towards a skin cream composition that is in the form of an oil-in-water emulsion (abstract).
Regarding claim 17, Farber teaches that antioxidant to prevent rancidity of ingredients are including butylated hydroxytoluene and butylated hydroxyanisole (paragraph [0131]).  Farber teaches that the amount of the butylated hydroxytoluene is from about 0.10% to about 1.0% (paragraph [0146]).
Regarding claim 25, Farber teaches preservative including methylparaben, propylparaben and diazolidinyl urea (paragraph [0098]).  Farber teaches that the amount of methylparaben is about 0.10% to about 5.0% (paragraph [0147]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (DHPS), an aqueous phase in an amount of 50% by weight to 98% by weight, an oil phase in an amount of about 1% to about 80%, a emulsifier (e.g. surfactant) in an amount of about 0.001% to about 10%, a co-surfactant/organic solvent including ethanol (e.g. co-solvent) in an amount of about 0.1% to about 50%, a preservative, antioxidant, a pH adjusting agent, and a chelating agent in an amount of about 0.0005% to about 1.0%; wherein the nanoemulsion comprises droplets with average diameter of less than about 1000 nm; wherein the nanoemulsion is homogeneous; wherein the nanoemulsion is a cream; wherein the nanoemulsion has a pH of 4-6; wherein the amount of the preservative is about 0.10% to about 5.0%; and wherein the amount of the antioxidant is from about 0.10% to about 1.0%.  The person of ordinary skill in the art would have been motivated to make those modifications obtain a composition that is preserved and is protected from oxidation by including the preservative in an amount of about 0.10% to about 5.0% and including the antioxidant in an amount of from about 0.10% to about 1.0% which is taught by Farber.  The person of ordinary skill in the art would have reasonably expected success because Baker teaches that suitable preservative includes alpha-tocophernol, butylated hydroxyanisole and butylated hydroxytoluene (e.g. antioxidant) (paragraph [0209]).  Baker teaches that preservatives include benzyl alcohol, imidazolidinyl urea,  paraben esters, benzoic acid and sorbic acid (paragraph [0209]).  Farber teaches that antioxidant to prevent rancidity of ingredients are including butylated hydroxytoluene and butylated hydroxyanisole (paragraph [0131]).  Farber teaches that the amount of the butylated hydroxytoluene is from about 0.10% to about 1.0% (paragraph [0146]).  Farber teaches preservative including methylparaben, propylparaben and diazolidinyl urea (paragraph [0098]).  Farber teaches that the amount of methylparaben is about 0.10% to about 5.0% (paragraph [0147]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Baker, Foguet Roca and L’Alloert as applied to claims 3-10, 13-14, 21-24, 26-27 and 34 above, and further in view of PITERSKI (US 2004/0018244 A1).
Regarding claims 20, the composition of claim 3 is described above in section 10.  Baker teaches that additional ingredients can be included including pH adjuster (paragraphs [0208]).
Zhao, Baker, Foguet Roca and L’Alloert do not specifically teach that the amount of the pH adjusting agent is 0.01% to 10% by weight, based on the total weight of the composition.  The deficiency is made up for by the teachings of Piterski.
Piterski is primarily directed towards a composition for use on the skin (abstract).
Regarding claim 20, Piterski teaches a composition for use on the skin (paragraph [0018]).  Piterski teaches that the composition is  stable emulsion including an oil-in-water emulsion (paragraph [0061]).  Piterski teaches that a pH adjuster is included in the composition and that the pH adjuster is present in an amount of about 0.1 wt. % to about 2 wt. % (paragraph [0050]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (DHPS), an aqueous phase in an amount of 50% by weight to 98% by weight, an oil phase in an amount of about 1% to about 80%, a emulsifier (e.g. surfactant) in an amount of about 0.001% to about 10%, a co-surfactant/organic solvent including ethanol (e.g. co-solvent) in an amount of about 0.1% to about 50%, a preservative, antioxidant, a pH adjusting agent, and a chelating agent in an amount of about 0.0005% to about 1.0%; wherein the nanoemulsion comprises droplets with average diameter of less than about 1000 nm; wherein the nanoemulsion is homogeneous; wherein the nanoemulsion is a cream; wherein the nanoemulsion has a pH of 4-6; wherein the amount of the pH adjuster is about 0.1 wt. % to about 2 wt. %.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a composition that has a desired pH by including a pH adjuster in an amount of about 0.1 wt. % to about 2 wt. % which is taught by Piterski.  The person of ordinary skill in the art would have reasonably expected success because Baker teaches that additional ingredients can be included including pH adjuster (paragraphs [0208]).  Piterski teaches a composition for use on the skin (paragraph [0018]).  Piterski teaches that the composition is  stable emulsion including an oil-in-water emulsion (paragraph [0061]).  Piterski teaches that a pH adjuster is included in the composition and that the pH adjuster is present in an amount of about 0.1 wt. % to about 2 wt. % (paragraph [0050]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Baker, Foguet Roca and L’Alloert as applied to claims 3-10, 13-14, 21, 23-24, 26-27 and 34 above, and further in view of DHINGRA (US 2013/0303495 A1).
Regarding claims 28, the composition of claim 27 is described above in section 10.  Zhao discloses that the co-emulsifier includes ethanol and propylene glycol (e.g. co-solvent) (first page, last paragraph).  Baker teaches that organic solvents including ethanol and propylene glycol (e.g. co-solvent) (paragraph [0179]).  Baker teaches that the amount of the organic solvent (e.g. co-solvent) is about 0.1% to about 50% (paragraph [0125]).

Zhao, Baker, Foguet Roca and L’Alloert do not specifically teach that co-emulsifier/organic solvent (e.g. co-solvent) is a mixture of propylene glycol and diethylene glycol monoethyl ether.  The deficiency is made up for by the teachings of Dingra.
Dhingra is primarily directed towards a formulation for delivery of lipophilic therapeutic agent (abstract).
Regarding claim 28, Dhingra teaches emulsion for a poorly water soluble therapeutic agent (paragraph [0032]).  Dhingra teaches that cosolvents useful include ethanol, propylene glycol and diethylene glycol monoethyl ether and combinations of the cosolvents (paragraph [0115]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (DHPS), an aqueous phase in an amount of 50% by weight to 98% by weight, an oil phase in an amount of about 1% to about 80%, a emulsifier (e.g. surfactant) in an amount of about 0.001% to about 10%, a cosolvent including a combination of including propylene glycol and diethylene glycol monoethyl ether in an amount of about 0.1% to about 50%, a preservative, antioxidant, a pH adjusting agent, and a chelating agent in an amount of about 0.0005% to about 1.0%; wherein the nanoemulsion comprises droplets with average diameter of less than about 1000 nm; wherein the nanoemulsion is homogeneous; wherein the nanoemulsion is a cream; and wherein the nanoemulsion has a pH of 4-6.  The person of ordinary skill in the art would have been motivated to make those modifications because ethanol, propylene glycol and diethylene glycol monoethyl ether are known as suitable cosolvents for emulsions and can be used in combination as taught by Dhingra.  The person of ordinary skill in the art would have reasonably expected success because Zhao discloses that the co-emulsifier includes ethanol and propylene glycol (e.g. co-solvent) (first page, last paragraph).  Baker teaches that organic solvents including ethanol and propylene glycol (e.g. co-solvent) (paragraph [0179]).  Baker teaches that the amount of the organic solvent (e.g. co-solvent) is about 0.1% to about 50% (paragraph [0125]).  Dhingra teaches emulsion for a poorly water soluble therapeutic agent (paragraph [0032]).  Dhingra teaches that cosolvents useful include ethanol, propylene glycol and diethylene glycol monoethyl ether and combinations of the cosolvents (paragraph [0115]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over ZHAO (CN 101822638 A, cited in IDS filed 11/27/2019) in view of BAKER (US 2009/0269380 A1), FOGUET ROCA (US 2009/0324727 A1) and L’ALLORET (US 2003/0035182 A1) as evidenced by the instant specification.
Zhao is primarily directed towards formulations of 3,5-dihydroxy-4-isopropyl-stilbene or 3,5-dimethoxy-4'-hydroxy nanoemulsion and method of preparation thereof (see entire English translation of the foreign patent publication).
Regarding claim 29, Zhao discloses there are cream formulation of 3,5-dihydroxy-4-isopropyl-stilbene for treating psoriasis (first page, second paragraph of the English translation).  Zhao discloses that 3,5-dihydroxy-4-isopropyl-stilbene is easily oxidized in air and it has low water solubility which affects its use (first page, third paragraph of the English translation).  Zhao discloses that nanoemulsion including and aqueous phase and an oil phase that is transparent or translucent (e.g. homogeneous) and is stable (first page, fourth paragraph of the English translation).  Zhao discloses an o/w nanoemulsion that is uniform transparent or translucent, has droplets diameter of 10~100 nm, and is stable (second page, fourth paragraph of the English translation).  Zhao discloses that the nanoemulsion contains the drug, a co-emulsifier, an emulsifier, an oil phase and water (second page, first and second paragraph).  Zhao discloses that the co-emulsifier includes ethanol and propylene glycol (e.g. co-solvent) (first page, last paragraph).  As evidenced by the instant specification, co-solvents include ethanol and propylene glycol (paragraph [0116] of the instant specification).  Zhao discloses that the nanoemulsion can be diluted with an infinite amount of water (second page, ninth paragraph). 
Zhao does not teach that the composition contains the oil in an amount of about 5% to about 45% by weight based on the total weight of the composition, contains the water in an amount of about 25% to about 85% by weight based on the total weight of the composition, contains the surfactant (e.g. surfactant and co-surfactant) in an amount of about 1% to about 20% by weight based on the total weight of the composition, contains an antioxidant, the average droplet size of the oil phase is from 0.1 micron to about 5 microns, is a cream, and has a pH of about 4 to about 7.  
The deficiencies are made up for by the teachings of Baker, Foguet Roca and L’Alloret.
Baker is primarily directed towards an antifungal nanoemulsion (abstract).
Regarding claim 29, Baker teaches nanoemulsion for treating including fungal that comprises droplets having an average diameter of less than about 1000 nm (e.g. less than 1 micron), and the nanoemulsion comprise an aqueous phase, at least one oil, at least one surfactant and at least one organic solvent (paragraphs [0045-0046]).  The droplet size of less than about 1000 nm (e.g. less than 1 micron) overlaps the range of “from about 0.1 micron to about 5 microns” (e.g. claim 3), “about 0.1 micron to about 0.75 micron” (e.g. claims 4).  Thus, the claimed droplet sizes are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Baker discloses that droplets have a suitable size can permeate skin, but can be excluded by tight junctions between epithelial cells and thus do not disrupt tissue matrices or enter blood vessels, which minimizes skin irritation and systemic absorption (paragraph [0112]).  Baker teaches a nanoemulsion comprising an aqueous phase, about 1% to about 80% oil and about 0.001% to about 10% of surfactant (paragraph [0125]).  The amount of about 1% to about 80% of oil overlaps  the amount of “about 5% to about 45%” and the amount of about 0.001% to about 10% of surfactant overlaps the amount of “about 1% to about 20%”.  Thus, the claimed amounts of oil and surfactant are rendered prima facie obvious.  See also MPEP 2144.05 (quoted supra).  Baker teaches nanoemulsions which include water amounts of including 61.70%, 80.85% and 77.03% (TABLE 1).  Baker teaches nanoemulsions which are stable for 6 months, is homogeneous, with an amount of water of 61.70% and 80.85%, and with a pH of 4-6 (TABLE 17 and paragraph [0277]).  Baker teaches that additional ingredients can be included including a preservative, pH adjuster and a chelating agent (paragraphs [0208]).  Baker teaches that suitable preservative includes alpha-tocophernol, butylated hydroxyanisole and butylated hydroxytoluene (e.g. antioxidant) (paragraph [0209]).
Foguet Roca is primarily directed towards a nanoemulsion (abstract).
Regarding claim 3, Foguet Roca teaches a nanoemulsion (paragraph [0006]).  Foguet Roca teaches that the nanoemulsion comprises the aqueous component in an amount of from 50% by weight to 98% by weight.  Foguet Roca teaches that the amount of water leads to a nanoemulsion which is tolerable to the skin and does not result in a sticky feel during application to the skin (paragraph [0010]).
L’Alloret is primarily directed towards an oil-in-water nanoemulsion (abstract).
Regarding claim 3, L’Alloret teaches that nanoemulsions are made into creams by including increasing the fraction of the dispersed oily phase or including a gelling agent (paragraphs [0008-0009]). 
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (DHPS), an aqueous phase in an amount of 50% by weight to 98% by weight, an oil phase in an amount of about 1% to about 80%, a surfactant in an amount of about 0.001% to about 10%, a co-surfactant/organic solvent including ethanol (e.g. co-solvent) in an amount of about 0.1% to about 50%, a preservative including selected from including alpha-tocophernol (e.g. antioxidant), a pH adjusting agent, and a chelating agent in an amount of about 0.0005% to about 1.0%; wherein the nanoemulsion comprises droplets with average diameter of less than about 1000 nm; wherein the nanoemulsion is homogeneous; wherein the nanoemulsion is a cream; and wherein the nanoemulsion has a pH of 4-6.  The person of ordinary skill in the art would have been motivated to make those modifications to 1) obtain an oil-in-water nanoemulsion that has a desired tolerability for the skin by optimizing the amount of water in a range of 50% by weight to 98% by weight as taught by Foguet Roca; 2) obtain an oil-in-water nanoemulsion that is a cream which as taught by Zhao is a formulation form of compositions comprising 3,5-dihydroxy-4-isopropylstilbene, by including optimizing the amount of oil in the oil-in-water nanoemulsion as taught by L’Alloret and using a range of about 1% to about 80% which is an amount of oil that is suitable for an oil-in-water nanoemulsion as taught by Baker and including optimizing the amount of surfactant using an amount of about 0.001% to about 10% to obtain a dispersion of the oil in water to form the oil-in-water nanoemulsion; 2) obtain an oil-in-water with suitable added ingredients including a preservative including alpha-tocophernol (e.g. antioxidant), a pH adjuster and a chelating agent which are taught by Baker as suitable additional ingredients to including in an oil-in-water nanoemulsion; and  3) obtain an oil-in-water nanoemulsion that permeate skin and minimizes systemic absorption by optimizing the droplet size of less than about 1000 nm which is taught by Baker to be a suitable range for droplet size that permeate skin and minimizes systemic absorption.  The person of ordinary skill in the art would have reasonably expected success because Zhao discloses that nanoemulsion including and aqueous phase and an oil phase that is transparent or translucent (e.g. homogeneous) and is stable (first page, fourth paragraph of the English translation).  Zhao discloses an o/w nanoemulsion that is uniform transparent or translucent, has droplets diameter of 10~100 nm, and is stable (second page, fourth paragraph of the English translation).  Zhao discloses that the nanoemulsion contains the drug, a co-emulsifier, an emulsifier, an oil phase and water (second page, first and second paragraph).  Zhao discloses that the co-emulsifier includes ethanol and propylene glycol (e.g. co-solvent) (first page, last paragraph).  As evidenced by the instant specification, co-solvents include ethanol and propylene glycol (paragraph [0116] of the instant specification).  Baker teaches nanoemulsion for treating including fungal that comprises droplets having an average diameter of less than about 1000 nm (e.g. less than 1 micron), and the nanoemulsion comprise an aqueous phase, at least one oil, at least one surfactant and at least one organic solvent (paragraphs [0045-0046]).  Baker discloses that droplets have a suitable size can permeate skin, but can be excluded by tight junctions between epithelial cells and thus do not disrupt tissue matrices or enter blood vessels, which minimizes skin irritation and systemic absorption (paragraph [0112]).  Baker teaches a nanoemulsion comprising an aqueous phase, about 1% to about 80% oil and about 0.001% to about 10% of surfactant (paragraph [0125]).  Baker teaches nanoemulsions which are stable for 6 months, is homogeneous, with an amount of water of 61.70% and 80.85%, and with a pH of 4-6 (TABLE 17 and paragraph [0277]).  Baker teaches that additional ingredients can be included including a preservative, pH adjuster and a chelating agent (paragraphs [0208]).  Baker teaches that suitable preservative includes alpha-tocophernol, butylated hydroxyanisole and butylated hydroxytoluene (e.g. antioxidant) (paragraph [0209]).  Foguet Roca teaches that the nanoemulsion comprises the aqueous component in an amount of from 50% by weight to 98% by weight.  Foguet Roca teaches that the amount of water leads to a nanoemulsion which is tolerable to the skin and does not result in a sticky feel during application to the skin (paragraph [0010]).  L’Alloret teaches that nanoemulsions are made into creams by including increasing the fraction of the dispersed oily phase or including a gelling agent (paragraphs [0008-0009]).

Double Patenting















The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
















Claims 3-17 and 20-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/229,145 (reference application, hereafter ‘145). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 3, 8-10 and 16, claim 1 of ‘145 “topical pharmaceutical oil-in-water emulsion composition comprising: an amount of 0.05% to about 2% by weight of 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof, an oil phase in an amount of about 5% to about 25% by weight, based on the total weight of the composition, a water phase, a non-ionic surfactant including emulsifying waxes in an amount of about 1% to about 20% by weight, based on the total weight of the composition, and an antioxidant, and optionally comprising a preservative, a pH adjusting agent, a chelating agent, a co-solvent or combinations thereof, wherein the topical pharmaceutical oil-in-water emulsion composition is substantially free of petrolatum.”  Claim 1 of ‘145 recites that the composition is a cream.
Regarding claims 4-5, claims 2-4 of ‘145 recites substantially the same droplet size.
Regarding claims 6-7, claims 6-7 of ‘145 recites the same amount of 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof.
Regarding claim 11, claim 9 of ‘145 recites that the oil comprises the same MCT.
Regarding claim 12, claim 10 of ‘145 recites that the surfactant comprises at least one non-ionic emulsifying wax NF.
Regarding claim 13, claim 11 of ‘145 recites that the 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof is solubilized in the oil phase.
Regarding claim 14, claim 12 of ‘145 recites that the 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof is the only active ingredient in the oil phase.
Regarding claim 15, claim 13 of ‘145 recites that the oil phase is substantially free of mineral oil.
Regarding claim 17, claim 14 of ‘145 recites substantially the same antioxidant amount.
Regarding claim 20, claim 16 of ‘145 recites the same amount of pH adjusting agent.
Regarding claims 21 and 22, claims 17 and 18 of ‘145 recites the same pH adjusting agents. 
Regarding claim 23, claim 19 of ‘145 recites the same amount of chelating agent.
Regarding claim 24, claim 20 of ‘145 recites the same chelating agents.
Regarding claim 25, claim 21 recites the same amount of preservatives.
Regarding claim 26, claim 22 recites the same preservatives.
Regarding claim 27, claim 23 recites the same amount of co-solvent.
Regarding claim 28, claim 24 recites the same co-solvent mixture.
Regarding claim 29, claim 25 recites the oil-in-water emulsion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 3-17 and 20-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-18, 35-40 and 42-57 of copending Application No. 15/807,682 (reference application, hereafter ‘682). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 3-17 and 20-34, claims 1-7, 9-18, 35-40 and 42-57 of ‘682 recites substantially the same composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant’s arguments with respect to claim(s) 3-17 and 20-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to the Declaration
The declaration by Marc Brown points out the unpredictability formulating a formulation  but does not point out specific claimed ingredients or parameters that are unpredictable with a showing of evidence how any of the claimed ingredients or parameters are unpredictable over the prior art.  
Additionally, the Declaration is not directed to the new grounds of rejection described above.
Thus, for the reasons presented above claims 3-17 and 20-34 are rejected under 35 U.S.C. 103(a) and provisionally rejected on the ground of nonstatutory double patenting.

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634